Citation Nr: 1023084	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  04-17 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for hepatitis B with 
cirrhosis of the liver.

3.  Entitlement to service connection for left side body 
tremors.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to 
February 1972.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision from 
the Seattle, Washington, Department of Veterans Affairs (VA) 
Regional Office (RO).

In July 2007, the Veteran testified at a hearing at the RO 
chaired by the undersigned.  A transcript of the proceeding 
is of record.  The Board remanded the claim in November 2007 
for further development and consideration. 

The issue of entitlement to service connection for hepatitis 
B and left side body tremors is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC. 


FINDING OF FACT

The Veteran's right knee disability was incurred in service.


CONCLUSION OF LAW

The criteria for service connection for a right knee 
disability are met.  38 U.S.C.A. § 1110 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.

To establish service connection for a disability, a claimant 
must submit: (1) medical evidence of a current disability, 
(2) medical evidence, or in certain circumstances lay 
testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) competent evidence of a nexus 
between the current disability and the in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999).

The Veteran's service medical records are negative for any 
findings, complaints, or treatment of a right knee 
disability.  The Veteran contends that an in-service motor 
vehicle accident resulted in a right knee disability.  The 
Veteran's representative pointed out that the Veteran 
suffered several life-threatening injuries due to the 
inservice motor vehicle accident and it would be reasonable 
to assume that the Veteran failed to mention a knee injury 
because of the presence of more serious injuries.  

A VA orthopedic examination was conducted in December 2009.  
The examiner attributed the currently diagnosed right knee 
disability to the inservice motor vehicle accident.  There is 
no evidence to the contrary.  Therefore, service connection 
is warranted for a right knee disability.  See Pond, supra.

The Board is granting service connection for a right knee 
disability, and this is the greatest benefit the Veteran can 
receive under the circumstances.  Any failure to notify or 
assist him is inconsequential and, therefore, at most, no 
more than harmless error.



ORDER

Entitlement to service-connection for a right knee disability 
is granted.


REMAND

The Board remanded the hepatitis B claim to enable the 
Veteran to submit evidence showing that he has a current 
disability.  He submitted evidence, dated in 1999, of a 
diagnosis of a positive test for hepatitis B with 
accompanying liver residuals due to hepatitis B.  Therefore, 
an examination is needed to determine if the current 
hepatitis B is related to service.  

Regarding the Veteran's left side body tremors claim, a VA 
treatment record, dated in December 2005, noted that it was 
consistent with Parkinson's disease.  In its November 2007 
decision, the Board referred the issue of whether new and 
material evidence has been received to reopen the previously 
denied claim of entitlement to service connection for 
Parkinson's disease, to include as secondary to his service-
connected disabilities to the agency of original jurisdiction 
(AOJ).  The AOJ has not made such a determination.  In 
February 2009, the AOJ granted service connection for the 
residuals of a concussion (open head injury).  The Veteran's 
appeal for service connection for left side body tremors is 
inextricably intertwined with his petition to reopen his 
claim of service connection for Parkinson's disease and his 
recently granted claim for the residuals of an open head 
injury, inasmuch as the tremors could be found to be a 
residual of his newly service-connected open head injury; or 
to be a residual of Parkinson's disease, if service 
connection is granted for the disability.  As such future 
decisions could affect the outcome of the tremors claim.  To 
avoid piecemeal adjudication, further consideration of the 
tremors claim must be deferred until the Veteran has been 
afforded a neurological examination regarding the etiology of 
any left side body tremors.  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996).  



Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination to determine the current 
nature and likely etiology of any 
hepatitis or liver damage.  The claims 
folder should be made available to the 
examiners prior to the examination.  All 
special studies and tests should be 
undertaken.  Based on a review of the 
entire record, including, but not limited 
to, the Veteran's reported history, the 
service treatment records and post-
service treatment records, the examiner 
should first determine whether the 
Veteran has a current hepatitis 
disability.  Then, the examiner should 
opine as to whether it is at least as 
likely as not (a 50 percent or higher 
likelihood) that the Veteran's current 
hepatitis disability, or residuals 
therefrom, if any, had their onset during 
service.  The examiner should comment on 
whether it is at least as likely as not 
that the Veteran contracted hepatitis B 
or liver damage from transfusions during 
surgery for his service-connected 
disabilities.  A complete rationale 
should accompany all opinions expressed.

2.  Adjudicate the petition to reopen his 
claim of service connection for 
Parkinson's disease.  If the claim 
continues to be denied, send the Veteran 
and his representative a supplemental 
statement of the case and give them time 
to respond.  

3.  After the determination contained in 
paragraph 2 is made, schedule the Veteran 
for a VA neurological examination to 
determine the current nature and likely 
etiology of any left side body tremors.  
All special studies and tests should be 
undertaken.  The claims folder should be 
made available to the examiners prior to 
the examination.  All findings should be 
reported in detail.  The examiner should 
first determine whether the Veteran has 
current left side body tremors.  Then, 
the examiner should opine as to whether 
it is at least as likely as not (a 50 
percent or higher likelihood) that the 
Veteran's current left side body tremors 
had their onset during service; are a 
residual of the service-connected 
concussion; or, if the AOJ grants service 
connection for Parkinson's disease, are a 
residual of Parkinson's disease.  

4.  Then readjudicate the claims of 
service connection for hepatitis B with 
cirrhosis of the liver and left side body 
tremors.  If any claim continues to be 
denied, send the Veteran and his 
representative a supplemental statement 
of the case and give them time to 
respond. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


